Title: From John Adams to Jonathan Williams, 30 April 1780
From: Adams, John
To: Williams, Jonathan


     
      Dr. sir
      Paris April 30. 1780
     
     I have, this day recieved your favour of the 25th., which gave me the first Intimation I had of your Intentions for Home. I am glad to learn that Captain Snelling delivered the Letters to you. I will endeavour to Send Some more, by Captain Jones or Some other Safe hand: but are you not Suspicious of your Passage? Be Sure to keep with your Convoy: for my own part I hardly see a Possibility of an unarmed Vessells geting safe over, without. We were surrounded by 5 or 6, very sawcy Privateers at a time, when I went home, and nothing but our twelve Pounders saved Us and the Convoy. I wish you, a safe and agreable Passage, and an happy sight of your Friends. You could not have a better month to sail. Pray do you take Mrs. Williams, to America? I have never had opportunity to wish you and Mrs. Williams happy, in Words, I have ever done so in my Heart. My Respects to your Father, and your Unkle and all Frids. I am with much respect & Esteem yr most obt. servant
     
    